DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed April 4th 2020, claims 1-20 are pending for examination. No priority date is claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.

The term “simplified frame” in claims 10 and 11 is a relative term which renders the claim indefinite. The term “simplified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 10 and 11 are rejected for the rationale given for its parent claim 9 in the present Office action until further clarification provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Chapdelaine-Couture et al. (US 2020/0020118), hereinafter Chapdelaine, and further in view of Day et al. (US 11,161,456), hereinafter Day.

Claim 1
“receiving at least one key point position set for a frame of a sequence of frames, the at least one key point position set including a key point position for each key point of a human body detected in the frame, each key point position corresponding to a location of the key point on the human body” Chapdelaine [0003] discloses “image sensors that can be used to capture a sequence of frame (e.g., video frames) and Chapdelaine [0052] discloses “the first coordinate system and the second coordinate system… the transform is determined by matching an image (e.g., a key frame) of the first scan data with an image (e.g., a corresponding key frame) of the second scan data… the device may select a transform that aligns key frames in a way that minimizes differences between the physical object’s pixels in the key frames”;

“generating an encoded representation for each of the at least one key point position set for the frame; and providing the encoded representation for each of the at least one key point position set for the frame to a human behaviour classifier that includes a machine learned model that is configured to identify a behaviour of the human body based on the encoded representation for each key point position set and output the identified behavior of the human body” Day col.7 lines 37-57 discloses “a  RGB value and/or a YCbCr value for each of the pixels of the reference object in the video frames… The comparison the shape, size and/or colors of the detected objects in the current video frame and the reference size may be used to determine the location coordinates, rotation, orientation and/or movement direction of the objects” and Day col.11 lines 18-29 discloses “[a]pplying machine learning to develop and evolve a driving policy may be utilized to provide a human-like intuition and/or behavior needed to analyze multi-variable situations and/or negotiate with human drivers”.

Chapdelaine and Day disclose analogous art. However, Chapdelaine does not spell out the “encoded representation” of key points as recited above. It is disclosed in Day. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Day into Chapdelaine to enhance its tracking function of detected human objects in a sequence of video frames.	

Claim 2
“receiving a plurality of key point position sets, each key point position set correspond to one frame in the sequence
of frames; and generating an encoded representation for each key point position set of the plurality of key point position sets; and providing the encoded representation to the human behaviour classifier that includes the machine learned model that is configured to identity a human behaviour based on the plurality of encoded representations and output the identified behavior of the human body” Day col.7 lines 37-57 discloses “a  RGB value and/or a YCbCr value for each of the pixels of the reference object in the video frames… The comparison the shape, size and/or colors of the detected objects in the current video frame and the reference size may be used to determine the location coordinates, rotation, orientation and/or movement direction of the objects”.

Claim 3
“receiving the sequence of frames; and processing each respective frame in the sequence of frames to generate the key point position set corresponding to the respective frame” Chapdelaine [0003] discloses “image sensors that can be used to capture a sequence of frame (e.g., video frames) and Chapdelaine [0052] discloses “the first coordinate system and the second coordinate system… the transform is determined by matching an image (e.g., a key frame) of the first scan data with an image (e.g., a corresponding key frame) of the second scan data”.

Claim 4
“wherein the key point position set is generated using a key points identifier configured to receive a bounding box for the human body comprising one or more pixel values of a plurality of pixels of the respective frame, process the bounding box to identify key points within the bounding box and generate a key point position for each key point, and generate the key point position set that includes the key point position for each key point identified in the frame” Day Figure 2 and Figure 4 depict a plurality of bounding boxes.

Claim 5
“wherein the encoded representation is a matrix representation and wherein the machine learned model is a
matrix machine learned model” Day col.25 lines 57-67 discloses “the layers 360a-360n may be represented as a matrix of values representing pixels and/or features of one of the layers 360a-360n and the filter applied by the feature detection window 362 may be represented as a matrix”.

Claim 6
“wherein each key point position corresponds to a joint of the human body” Day col.11 lines 18-29 discloses “a model of the environment and/or reaction time of a vehicle to be better than that of a human driver. Applying machine learning to develop and evolve a driving policy may be utilized to provide a human-like intuition and/or behavior needed to analyze multi-variable situations and/or negotiate with human drivers” and Day Figure 4 depicts “joints of human body”.

Claim 9
“wherein the encoded representation is a colored-dot representation and wherein the machine learned model is a colored-dot machine learned model” Day col.7 lines 37-57 discloses “a  RGB value and/or a YCbCr value for each of the pixels of the reference object in the video frames… The comparison the shape, size and/or colors of the detected objects in the current video frame and the reference size may be used to determine the location coordinates, rotation, orientation and/or movement direction of the objects”.

Claim 10
“wherein each encoded representation comprises: a simplified frame comprising a plurality of unique key point visual representations positioned within the simplified frame based on the key point position set” Day col.7 lines 37-57 discloses “a  RGB value and/or a YCbCr value for each of the pixels of the reference object in the video frames”.

Claim 11
“wherein: each unique key point visual representation comprises a two-dimensional shape having a unique color
relative to each other unique key point visual representation; and the simplified frame comprises the plurality of key point visual representations superimposed on a monochromatic background” Day col.7 lines 37-57 discloses “a  RGB value and/or a YCbCr value for each of the pixels of the reference object in the video frames”.

Claim 12
“generating a second encoded representation for each of the at least one key point position set for the frame; providing the second encoded representation for each of the at least one key point position set for the frame to a colored-dot machine learned model of the human behaviour classifier” Chapdelaine [0003] discloses “image sensors that can be used to capture a sequence of frame (e.g., video frames) and Chapdelaine [0052] discloses “the first coordinate system and the second coordinate system,

“the colored-dot machine learned model configured to identify a second behaviour of the human body based on the second encoded representation for at least one key point position set and output the second identified behavior of the human body” Day col.7 lines 37-57 discloses “a  RGB value and/or a YCbCr value for each of the pixels of the reference object in the video frames… The comparison the shape, size and/or colors of the detected objects in the current video frame and the reference size may be used to determine the location coordinates, rotation, orientation and/or movement direction of the objects”;

“generating a final behaviour of the human body by combining the identified behaviour of the human body output by the matrix machine learned model with the second identified behavior of the human body output by the colored-dot machine learned model” Day col.25 lines 57-67 discloses “the layers 360a-360n may be represented as a matrix of values representing pixels and/or features of one of the layers 360a-360n and the filter applied by the feature detection window 362 may be represented as a matrix”.

Claims 13-15
Claims 13-15 are rejected for the similar rationale given for claims 1-3 respectively.

Claim 16
Claim 16 is rejected for the similar rationale given for claims 5 and 6.

Claims 19-20
Claims 19 and 20 are rejected for the similar rationale given for claims 12 and 1 respectively.

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175